DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 12/20/2019 has been entered. Claim 1 has been amended and Claims 3-27 have been canceled. Thus, Claims 1-2 are currently pending and are under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE CLAIMS
	Claim 1, line 5 – after “R2 and R3 are independently selected from”, the phrase “the group consisting of” has been added.
	Claim 1, line 9 – after “independently selected from”, the phrase “the group consisting of” has been added.
Authorization for this examiner’s amendment was given in an interview with Ms. Jordana R. Goodman on 07/12/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is Provencher (Provencher, B. A. et al. “Structural Study-Guided Development of Versatile Phase-Transfer Catalysts for Asymmetric Conjugate Additions of Cyanide” Angew. Chem. Int. Ed. 2011, 50, 10565-10569).
Provencher teaches the following compounds as phase transfer catalysts and the closest compounds to the claimed compound of formula (I) are CPD-1 and CPN-1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-2 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622